DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the claims
The amendment filed 10/26/21 is acknowledged and has been entered.  Claim 1 has been amended.  Claims 11-18 were previously cancelled.  Accordingly, claims 1-10 are pending and under examination.

Withdrawn Rejections
All rejections of claims not reiterated are hereby, withdrawn.

Claim Objections
The claims are objected to because the lines are crowded too closely together, making reading difficult.  Substitute claims with lines one and one-half or double spaced on good quality paper are required.  See 37 CFR 1.52(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 -10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon) without significantly more. An analysis with respect to the claims as a whole reveals that they do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014); Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116, 106 U.S.P.Q.2d 1972 (2013); Mayo Collaborative Svcs. v. Prometheus Laboratories, Inc., 132 S. Ct. 1289, 101 U.S.P.Q.2d 1961 (2012). See also 2014 Interim Guidance on Patent Subject Matter Eligibility, available at http://www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf (“2014 Interim Guidance”), and the Office’s examples to be considered in conjunction with the 2014 Interim Guidance in examination of nature-based products, available online at http://www.uspto.gov/patents/law/exam/mdc_examples_nature-based_products.pdf (“Nature-Based Products Examples”).  Analysis of subject-matter eligibility under 35 U.S.C. § 101 requires consideration of three issues: 
Step 1: Is the claim directed to a statutory category?  Yes, the claim is directed to a process.
Step 2A: Is the claim directed to a judicial exception (a law of nature, a natural phenomenon, or an abstract idea)?  Yes, the claim is directed to a law of nature and an abstract idea. 
Specifically, the claim is directed the naturally occurring correlation between altered  LMNA gene products in response to risk of being frail.
Also, the claim is directed to an abstract idea, because the steps of “determining”, “comparing” and “characterizing” (claim 1) risk  set forth predicting a risk based on a biomarker level.  Such steps are mental steps as they could be done by merely reviewing data mentally or use of a general computer. Here, applicant's method steps are not tied to a particular machine  does not perform a transformation as "determining” relates to data gathering,  “comparing” and “characterizing” could be done by merely reviewing data mentally.   
Step 2B:  Does the claim as a whole amounts to significantly more than the exception?  No.
There are no other steps recited in addition to the judicial exceptions.  The step of obtaining from detecting can be broadly interpreted as obtaining results from a laboratory wherein the detection was performed. Thus, the step of obtained from detecting can be performed with use of a general computer as for example retrieving data from a laboratory which detected the level and sent the result to be entered into a computer which like receiving relates to an abstract idea, data gathering.   While claim 4 recites determining a level that was determined by flow cytometry, the determining step is still an abstract idea i.e. data gathering as it could be done by merely reviewing data on a received paper regardless as to how the level was determined.  There is no active step of measuring.  
           While an antibody is recited, it is recited at a high level of generality and is not limited, for example, to an antibody clone. Further binding to a protein results in a temporary and reversible change of the protein, this is not a transformation in the legal sense of the word as there is no fundamental change in the nature of the protein itself. Further such steps are taught in the prior art well understood, purely conventional and routinely taken by others as cited above.  Simply appending well-understood, routine and conventional activities previously known to the industry as cited above, specified at a high level of generality, has been held not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception (Guidance at 74624). A bare statement of a naturally occurring correlation, albeit a newly discovered natural correlation or very narrowly confined correlation, is not sufficient to integrate the natural principle such that it is practically applied.
Based upon an analysis with respect to the claim as a whole, claim(s) do not recite something significantly different than a judicial exception. The claimed invention is not directed to patent eligible subject matter. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
            Claim 1 the recitation “a single LMNA gene product and the LMNA gene product” because it causes confusion if the antibody or antibody fragment is binding to a single LMNA and the gene product or if applicant intends the single gene product is actually the gene product.  Please clarify.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 

          Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103(a) as being over Afilalo et al (IDS Reference ) and  Afilalo et al, (Thesis 5/2010, IDS Reference) further referred as “Afilalo II” in view of Ragnauth et al (IDS Reference) and Davies et al  (IDS Reference) and in further view of Adjei et al (IDS Refeence).
Afilalo et al teach throughout the publication and especially in Abstract age related changes in lamin A/C expression in cardiomyocytes that correlates with morphological changes as for example increased LV wall thickness (table 1) in a well validated animal model for aging (Abstract) comprising receiving level of lamin A/C obtained from a biological from a screened individual. Afilalo et al. suggest that a reduction in lamin A/C expression in cardiomyocytes (Figures 1-2) may be associated with downstream changes in myocardial function and structure leading to heart disease (page H1454, left column) as seen in LMNA mutation carriers and in A/C deficient mice (first page, bridging paragraph columns 1 and 2; page H1454, left column ). Afilao et al suggest a causal link between decline in lamin A/C and parallel abnormalities in myocardial structure and function (page H1454, left column), as both lead to a state of fragility in the face of stressors i.e. loss of lamin function causes nuclear fragility that can lead to for example death and similarly age related changes in the heart are known in the art as a state of fragility.  Afilao et al further teach lamin A/C was previously implicated in dermatological and osteoarticular systems. Afilao et al detects lamin A/C with an antibody.
Afilalo II et al. (Thesis) teach throughout the thesis publication, and especially in Abstract a method for determining, in a screened individual i.e. 131 elderly human patient with prevalent or incident cardiovascular disease (page 15 second paragraph) and undergoing cardiac surgery with a mean of 75 years old (Abstract) , a risk to an adverse health outcome mortality/morbidity(elected species) (Abstract)  in response to a stressor interventional procedure (elected species) (Abstract) wherein for example 30 patients experienced  mortality/morbidity and frailty, suggesting that frailty as measured by the 5-meter gait speed is a risk factor for to mortality/morbidity comprising determining a cutoff  for slow gait speed which reads on comparison to a control, wherein the control is a an aged matched i.e. 74 years old and is inherently fit suggesting patients with a slower gait speed are vulnerable i.e. more susceptible to the adverse outcome (Abstract) .  The assertion of inherency is necessarily true because the instant specification defines “fit” as an individual who is not considered frail (page 11, lines 19-20). Afilalo II further teach that several studies disclosed in the prior art confirm the association between frailty, cardiac disease and mortality (page 17), wherein the prevalence and prognostic risk of frailty were equally high in elderly admitted to a cardiology service with severe artery disease or chronic heart failure (page 19).  Afilalo II suggest that frailty and cardiovascular diseases share common biological pathways, wherein novel pathways are explored as for example reduced lamin A/C expression,  and are needed to elucidate precise pathophysiological elements and develop targeted therapies (page 21, first paragraph), citing the reference (51) of Afilalo et al 2007.
It would have been prima facie obvious for  one of ordinary skill to extend the animal studies of Afilalo  to humans to explore the role of lamin A/C as a risk marker for frailty  in elderly patients having cardiac disease and undergoing a cardiac procedure as suggested in Afilalo II and it would have been with a reasonable expectation of success that lower levels would have been found in patients susceptible for being frail as compared  to a range of threshold values obtained from to fit aged matched because the marker has been associated with cardiac disease in the elderly that is a risk factor for frailty as taught in Afilalo II and also has been associated with frailty  i.e. osteoarticular systems as taught in Afilalo (page H1453 right column).  Obtaining a range of threshold values in population studies to determine a normal range is within the skill of the art.  One would have been motivated to study the role of lamin A/C as a risk marker for an adverse outcome as for example morbidity /mortality in elderly patients because Afilalo II suggests novel pathways are needed to develop targeted therapies as for example aimed at correcting reduced lamin A/C expression,  (page 21, first paragraph). 
The claimed lamin A/C appears to be the same as the prior art product (lamin A/C) absent a showing of unapparent differences.  The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA).
Afilalo et al and Afilalo II d do not teach prelamin A.
Ragnauth et al. teach throughout and especially in Abstract and Figure 2, a method for determining accelerated senescence in an individual which reads on at risk of being frail as the instant specification defines frailty as accelerated aging (page 1, lines 12-15) said method comprising examining the profile of lamin A defective processing to determine its association with vascular aging (abstract).  In particular, accumulation or prelamin A was prevalent in aged individual wherein overexpression of prelamin A accelerated vascular smooth muscle cells (VSMC) senescence disrupting the nuclear lamina integrity and mitosis suggesting a causal mechanism in accelerated VSMC senescence (page 2206 last paragraph).  Further Prelamin A accumulation correlated with downregulation of the lamin A processing enzyme (abstract).  Ragnauth et al. specifically teaches that the detection of the prelamin A is achieved with the use of an antibody that only detects prelamin A (e.g. page 2201, second col and pages 2203 (Fig. 2 description).
Davies et al teach thought out the publication prelamin A is a precursor of lamin A and a marker of cardiomyopathy.  
It would have been prima facie obvious for  one of ordinary skill to further to assess the role of prelamin A  as a risk marker for frailty in elderly patients having cardiac disease and undergoing a cardiac procedure and to incorporate the detection of the prelamin A with the use of an antibody such as taught by Ragnauth et al in the method of Afilalo et al and Afilalo et al II.  One would be motivated to do so because prelamin A, a precursor of lamin A/C, is implicated in human vascular aging and heart disease as taught in Ragnauth et al  and Davies et al, which are risk factors for frailty as suggested in Afilalo II.  It would have been within reasonable expectation of success to one ordinary skilled that a higher level of prelamin A would be shown in those subjects compared to that of the fit age-matched controls since this marker has been known associated with heart disease and accumulate to disrupt the vascular nuclear lamina integrity and mitosis and one artisan would have reasonable anticipation to have the similar results, e.g. higher amount, from the tested subjects.  It would have been within reasonable expectation of success that a lower value of the ratio of mature lamin A to prelamin A be shown in those subjects compared to that of the fit age-matched controls since the higher the denominator and the lower the nominator necessarily result in a lower ratio value. 
Mathematical optimization of data for better yields and results, e.g. correlation with a disease/risk disease, is within routine skill in the field.
Further under KSR case law, it is now apparent "obvious to try" may be an appropriate test in more situations.  “When there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense”.  In that instance the fact that a combination was obvious to try might show that it was obvious under 35 USC 103.  See KSR Int'l Co v. Teleflex Inc., 127 S. Ct. 1727; 82 USPQ 1385, 1397 (2007). 
The claimed lamin A/C and prelamin A appear to be the same as the prior art product absent a showing of unapparent differences.  The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA).
	Afilalo et al, Afilalo  II, Ragnauth et al, Davies et al  and Ajdei et al. are maintained as in the 103 rejection above and do not teach detection of lamin in buccal cells.
	           It would have been prima facie obvious for one of ordinary skill to test expression in buccal cells because lamin A and pre-lamin A were known to exist and detected in buccal mucosa cells as taught in Ajay et al (Abstract).  One would be motivated to use these cells as they require a less invasive procedure as compared to cardiac tissue.  
	            Further under KSR case law, it is now apparent "obvious to try" may be an appropriate test in more situations.  “When there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense”.  In that instance the fact that a combination was obvious to try might show that it was obvious under 35 USC 103.  See KSR Int'l Co v. Teleflex Inc., 127 S. Ct. 1727; 82 USPQ 1385, 1397 (2007). 

             Claim  4 is  rejected under 35 U.S.C. 103(a) as being over Afilalo et al, Afilalo  II, Ragnauth et al, Davies et al and Ajdei et al as applied to claim 1 in view of Houben et al.(Biochimica et Biophysica Acta 1793 (2009) 312–324).
              Afilalo et al, Afilalo  II, Ragnauth et al, Davies et al  and Ajdei et al and are maintained as in the 103 rejection above and do not specifically teach flow cytometry.
Houben et al. teach measuring lamin A in individual cells by several immunoassays including flow cytometry (page 314 left second paragraph; Fig 1L) with a lamin A antibody. 
	        It would have been prima facie obvious for one of ordinary skill to test expression of lamin A in epithelial cells with flow cytometry as taught in Ajdei et al.  and further measure prelamin a with flow cytometry.  One would be motivated to do so as the method is routine and automated and because antibodies to lamin a as well as to prelamin a were known and available.   

Response to Arguments
Applicant's arguments filed 10/26/21 have been fully considered but they are not persuasive.  
101 Rejections:
Applicant argues that prior to the filing of the present application, there was not antibody capable of specifically binding to single LMNA gene product and that the detection with an antibody is an unconventional step.
This argument is not found persuasive because as shown by Ragnauth et al.  (see the teachings of Ragnauth et al supra) the detection of the prelamin A is achieved with the use of an antibody that only detects prelamin A (e.g. page 2201, second col and pages 2203 (Fig. 2 description).  Thus, the step of detecting a LMNA gene product with an antibody that specifically binds the LMNA gene product is not unconventional and therefore does not add an additional element that is sufficient to amount to significantly more than the judicial exception.  The step of detecting the binding between an antibody or an antibody fragment specific for a single LMNA gene product is therefore considered insignificant extra-solution activity and is an insignificant step of data gathering.
Applicant further argues that amended claim 1 shares common properties of claims 3 and 4 of Example 29 of the USPTO’s examples concerning subject matter eligibility, which were considered eligible to patent protection.
This argument is not found persuasive because the applicant has not pointed out which properties are specifically in common.  If the applicant is referring to a novel antibody then the rejection is maintained because of reasons stated above that the  
detecting a LMNA gene product with an antibody that specifically binds the LMNA gene product is not unconventional and therefore does not add an additional element that is sufficient to amount to significantly more than the judicial exception.
           103 Rejections:
           Applicant argues that the claims require that an antibody or an antibody fragment specific for a single LMNA gene product and that the use of an antibody or an antibody fragment specific for a single LMNA gene product unexpectedly allows the determination of the risk of a screened individual of being frail and that in order to determine the risk of an individual of being frail, it is important to determine specifically the amount of the prelamin A.  Applicant directs the Examiner’s attention to a declaration made by Jonathan Afilalo filed 10/26/21.  Applicant directs the Examiner’s attention to paragraphs 3-5 of the declaration which stated that prior to the filing of the present application, no antibody or associated fragment was known to be specific for a single LMNA gene product.
          This argument and the declaration have been fully considered but are insufficient to overcome the rejection because as shown by Ragnauth et al.  (see the teachings of Ragnauth et al supra) the detection of the prelamin A is achieved with the use of an antibody that only detects prelamin A (e.g. page 2201, second col and pages 2203 (Fig. 2 description).  Therefore,  as stated supra it would have been prima facie obvious for  one of ordinary skill to further to assess the role of prelamin A  as a risk marker for frailty in elderly patients having cardiac disease and undergoing a cardiac procedure and to incorporate the detection of the prelamin A with the use of an antibody such as taught by Ragnauth et al in the method of Afilalo et al and Afilalo et al II.  

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/           Primary Examiner, Art Unit 1641